DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2002/0113852) in view of Tanaka et al. (US 7699425).
	Regarding to claims 1, 9:
	Kimura et al. discloses a fluid ejection system comprising: 
         a fluid supply reservoir to store fluid (FIG. 2, element 10):
         a fluid ejection die (FIG. 2, element 1) comprising a plurality of nozzles (FIG. 13, element 5) to eject fluid;
                        a fluid supply subsystem that fluidly connects the fluid supply reservoir and the fluid ejection die (FIG. 2: The main tank 10 and the printhead 1 is the fluid connection through the pipe 15 to supply ink from the main tank 10 to the printhead 1), the fluid supply subsystem comprising at least one valve to regulate conveyance of fluid from the fluid supply reservoir to the fluid ejection die (FIG. 2, elements 17-18); and
FIG. 2, elements 1a and 14) to control the at least one valve to thereby regulate conveyance of fluid from the fluid supply reservoir to the fluid ejection die (FIG. 10, steps S3-S4).
	Kimura et al. even though teaches that the at least one valve is controlled based on the remaining ink amount left in the printhead (FIG. 10, step S1), Kimura et al. however does not teach wherein the control engine controls the valve to regulate the fluid conveyance based at least in part on the temperature of the fluid ejection die detected by at least one temperature sensor disposed on the fluid ejection die.
	Tanaka et al. discloses an inkjet printing apparatus comprising an inkjet printhead (FIG. 2C, element 207) having a temperature sensor (FIG. 2, element 208) for detecting the temperature of the printhead (FIG. 6, steps S601 and S604) in order to determine the remaining amount of ink in the inkjet printhead (FIG. 6, steps S605, S606, S607).
	Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to include a temperature sensor into Kimura’s printhead for sensing the temperature of the printhead in order to be able to determine the remaining amount of ink in the printhead accordingly to the detected temperature as taught by Tanaka et al. (FIG. 10).
	Regarding to claims 2-3: wherein the control engine to control the at least one valve comprises the control engine to adjust the at least one valve to increase/reduce fluid flow to the fluid ejection die responsive to an increase/decrease in the temperature of the fluid ejection die (Tanaka et al.: FIG. 7 shows that the increase in the temperature indicates the lower in the remaining ink amount. As a result, more fluid is needed. The valve (in Kimura et al.) therefore is controlled to supply more ink from the main tank 10 to the printhead 1).
Regarding to claims 4-8, 10-11: wherein the control engine is to determine a temperature change and a back pressure accordingly to the temperature change for the fluid ejection die Tanaka et al.: FIG. 10, step S1005: The temperature change Ta-Tb indicates the remaining ink amount. In addition, each ink temperature must cause an associate pressure on the environment inside the printhead), and wherein the control engine to control the at least one valve comprises: the control engine to adjust the at least one valve based at least in part on the temperature change for the fluid ejection die corresponding to the at least one ejection event (Kimura et al: The valve is controlled to replenish ink from the main tank to the printhead based on the remaining ink amount in the printhead), wherein the control engine is further to: control the fluid ejection die to eject fluid drops for a set of ejection events corresponding to a servicing operation (Tanaka et al.: FIG. 10, steps S1003), wherein the control engine is to compare the temperature change for the fluid ejection die corresponding to the at least one ejection event of a set of ejection events to an expected temperature change for the at least one ejection event (Tanaka et al.: FIG. 10, step S1003: The set of ejection events includes ejecting ink droplets in different numbers (500, 1000, 2000 droplets shown in FIGs. 7-8) and the expected temperature change is 22 C degrees (step S1005)).
2.	Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2002/0113852) in view of Tanaka et al. (US 7699425), and further in view of Anderson et al. (US 6322189).
Kimura et al., as modified, discloses the claimed invention as discussed above except wherein each respective fluid ejection die of the plurality of ejection dies comprising at least one respective temperature sensor disposed thereon.
Anderson et al. discloses an inkjet printing apparatus comprising a plurality of fluid ejection dies (FIG. 1, elements 11-13), each respective fluid ejection die of the plurality comprising at least one respective temperature sensor disposed thereon (FIGs. 1-2, element 53).
	Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to dispose a temperature sensor on each of the plurality of ejection dies of Kimura’s printing column 1, lines 5-9).
	Regarding to claim 14: wherein the fluid ejection device is a first fluid ejection device, the plurality of fluid ejection dies is a first plurality of fluid ejection dies, and the system further comprises a second fluid ejection device comprising a second plurality of fluid ejection dies (Tanaka et al.: FIG. 2C shows the printhead 207 has the plurality of dies 209. Kimura et al.: FIG. 12 shows the plurality of printheads 41), each respective fluid ejection die of the second plurality comprising at least one respective temperature sensor disposed thereon (Anderson et al.: FIGs. 1-2 show each printhead having a temperature sensor), wherein the fluid supply subsystem is fluidly coupled to the second plurality of fluid ejection dies to convey fluid to the second plurality of fluid ejection dies, the fluid supply subsystem comprises a first valve coupled to the first fluid ejection device, and the fluid supply subsystem comprises a second valve coupled to the second fluid ejection device, and wherein the control engine to control the fluid supply subsystem to regulate conveyance of fluid to the fluid ejection dies comprises the control engine to adjust the first valve to control the fluid supply subsystem to regulate conveyance of fluid to the first plurality of fluid ejection dies; and adjust the second valve to control the fluid supply subsystem to regulate conveyance of fluid to the second plurality of fluid ejection dies (Kimura et al.: FIG. 2 shows each printhead 1 in fluid communication with the maintain 10 through a respective valve 18).
Response to Arguments
Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive.
First of all, the Examiner notices that, in Kimura, each printer (1) has an inkjet printhead assembly (5) that is in fluid communication with the main ink tank (10). In addition, as shown in FIG. 11 in Kimura, the remaining ink amount is detected (FIG. 1, step S15) in order to supply/replenish from the main ink tank (10) to the printhead assembly (FIG. 1, step S19-S20). As a result, one of ordinary skill in .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853